CLARKSON, J., dissents.
Civil action by ultimate consumer to recover of manufacturer or bottler damages resulting from drinking bottled beverage containing noxious substance.
On 8 April, 1933, the plaintiff purchased from a retail grocery store in the city of Charlotte a bottle of coca-cola, which had been manufactured or bottled and placed on the market by the defendant. She became ill from drinking part of its contents, and, upon investigation, it was found that the bottle contained a rat or mouse. Negligence is alleged against the manufacturer or bottler, and the action is to recover in tort.
The plaintiff was allowed to show, over objection of defendant, that on five other occasions coca-cola bottled by the defendant was found to contain foreign substances. These instances were as follows:
1. Mrs. Henrietta Courtney testified that she bought a bottle of coca-cola from a store in Charlotte in February, 1931, "drank a swallow and it burned her throat."
2. B. W. Williams testified that on 29 August, 1932, he purchased a bottle of coca-cola at a Greek cafe in Charlotte which contained "some kind of green-looking thing. I don't know what it was." *Page 307 
3. L. D. Yerton testified that on 7 April, 1934, he bought a bottle of coca-cola from Tom Kutches' cafe in Charlotte which "had a dead fly in it."
4. Bertha Lee testified that on 26 June, 1934, she bought a bottle of coca-cola at Yancey's Drug Store in Charlotte which contained "three or four pieces of glass."
5. J. R. Moore testified that on 27 August, 1934, he bought a bottle of coca-cola from a cafeteria in Charlotte and "found some glass in it."
It is in evidence that the defendant placed on the market all the bottled coca-cola sold in the Charlotte territory or district.
The defendant offered the inspector for the State Food Department, who testified in part as follows: "I made five inspections (of the defendant's plant) in 1933 — 2 February, 19 May, 6 June, 2 October, and 16 November. I found the plant in good condition every time. I am familiar with the methods approved and in general use for safeguarding drinks bottled in bottling plants in this territory, and was familiar with those methods in 1933. The method used by the Charlotte plant, including machinery and building, is considered to be of the highest standard. . . . The machinery in the Charlotte Coca-Cola Bottling Company is the latest model, standard, and up to date."
There was other evidence to the same effect, none of which was controverted.
The issue of negligence was found against the defendant, and plaintiff was awarded damages in the sum of $1,500.
Defendant appeals, assigning errors.
In considering the questions presently presented, it may be helpful to plot again the course of the decisions in this jurisdiction respecting the liability of one who manufactures or prepares in cans, sealed packages, or bottles, foods, medicines, drugs, or beverages and places them on the market, for injuries sustained by the ultimate consumer or user who purchases such goods from a dealer or middle-man and not from the manufacturer, bottler, or packer.
These propositions are established:
1. That the basis of liability is negligence rather than implied warranty. Thomason v. Ballard, ante, 1; Perry v. Bottling Co., 196, N.C. 175, 145 S.E. 14; Grant v. Bottling Co., 176 N.C. 256, 97 S.E. 27;Ward v. Sea Food Co., 171 N.C. 33, 87 S.E. 958.
2. That the standard of vigilance required of the manufacturer, bottler, or packer, is due care, i.e., commensurate care under the *Page 308 
circumstances Broadway v. Grimes, 204 N.C. 623, 169 S.E. 194; Corum v.Tobacco Co., 205 N.C. 213, 171 S.E. 78; Small v. Utilities Co.,200 N.C. 719, 158 S.E. 385.
3. That the installation by the manufacturer, bottler, or packer, of modern machinery and appliances, such as is in general and approved use, does not ipso facto or perforce exculpate the defendant from liability.Grant v. Bottling Co., supra.
4. That the unwholesomeness of the product which proximately results in injury to the consumer must be traced to the negligence of the manufacturer, bottler, or packer. Keith v. Tobacco Co., 207 N.C. 645.
5. That in establishing the alleged negligence of the manufacturer, bottler, or packer, the plaintiff is not entitled to call to his aid the doctrine of res ipsa loquitur. Lamb v. Boyles, 192 N.C. 542,135 S.E. 464; Cashwell v. Bottling Works, 174 N.C. 324, 93 S.E. 901;Perry v. Bottling Co., supra; Dail v. Taylor, 151 N.C. 284,66 S.E. 135; Note, 47 A.L.R., 148.
6. That proof of the explosion from gas pressure of a single bottle of coca-cola (Dail v. Taylor, supra), pepsi-cola (Cashwell v. Bottling Works,supra), ginger ale (Lamb v. Boyles, supra), without more, is not sufficient to carry the case to the jury on the issue of negligence. Broadway v.Grimes, supra.
7. That a way of escape is to be left open for the careful and prudent manufacturer, bottler, or packer. Thomason v. Ballard, supra; Lamb v.Boyles, supra; Grant v. Bottling Co., supra; Dail v. Taylor, supra.
8. That direct proof of actionable negligence on the part of the defendant is not required. Such negligence may be inferred from relevant facts and circumstances. Broadway v. Grimes, supra; Dail v. Taylor, supra.
9. That as tending to establish the principal fact in issue, to wit, the alleged actionable negligence of the defendant, it is competent for the plaintiff to show that like products manufactured under substantially similar conditions and sold by the defendant "at about the same time" contained foreign or deleterious substances. Perry v. Bottling Co., supra;Dail v. Taylor, supra; Ward v. Sea Food Co., supra; Davis v. Packing Co.,189 Ia., 775, 176 N.W. 382, 17 A.L.R., 649.
10. That such similar instances are allowed to be shown as evidence of a probable like occurrence at the time of plaintiff's injury, when accompanied by proof of substantially similar circumstances and reasonable proximity in time. Perry v. Bottling Co., supra; Broadway v. Grimes, supra;Grant v. Bottling Co., supra; Etheridge v. R. R., 206 N.C. 657,175 S.E. 124; 22 D. J., 750, et seq.
Tested by the foregoing standards, or established rules, it would seem that insufficient predicate was laid for the introduction, at least, of *Page 309 
some of the evidence tending to show other occurrences in which deleterious substances were found in the bottles of coca-cola placed on the market by the defendant. Broadway v. Grimes, supra. The testimony of Mrs. Henrietta Courtney related to a transaction too remote in point of time, there being nothing to show that it was one of a series of similar occurrences preceding or following the date of plaintiff's injury or that the circumstances were substantially the same as in the instant case. Perry v.Bottling Co., supra. Likewise, the testimony of Bertha Lee and J. R. Moore related to substances, particles of glass, suggestive of a dissimilar, rather than a similar, source of deleteriousness from that of the substance of which the plaintiff complains; and it is not disclosed by the record that the testimony of L. D. Yerton was properly safeguarded, if, indeed, all these occurrences were not merely isolated instances, widely separated, and too remote in point of time. 22 C. J., 750. At least, the admission of this evidence was in excess of the liberality allowed, upon rulings, in Dryv. Bottling Co., 204 N.C. 222, 167 S.E. 801, and Broom v. Bottling Co.,200 N.C. 55, 156 S.E. 152.
The limitation on the admissibility of this kind of evidence was considered in the recent case of Etheridge v. R. R., 206 N.C. 657,175 S.E. 124.
New trial.
CLARKSON, J., dissents.